DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1, 3-17 are currently pending. Claims 1, 3-8 have been elected without traverse.  Claims 9-17 are withdrawn as being drawn to non-elected inventions. Claims 1, 3-8 are currently under examination. This office action is in response to the amendment filed on 11/24/2021. 

                                                              Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ’104 (GB 649,104) in view of Blake (US 2,547,150).
Concerning claim 1, 5-6 GB ‘104 teaches a method of polymerizing butadiene 1,3 hydrocarbon or mixtures thereof with copolymerizable unsaturated compounds which comprises effecting polymerization in aqueous emulsion in the presence of a mixture of an organic sulfur containing modifier containing between 4 and 16 carbon atoms and having at least one divalent sulfur atom which is not part of a ring structure and an aliphatic mercaptan containing from 16 to 26 carbon atoms (pg 1 lines 60-75). A particularly important class of the sulfur modifiers consists of xanthogenic acids and particularly the salts ester and sulfphide derived therefrom which include a moiety of -O-C=S-S- in the compounds  (pg 2 lines 80-100). GB ‘104 indicates that the composition includes monomers of any butadiene 1,3 hydorcarbon  which can be in admixture in any suitable proportion with one or more unsaturated compounds copolymerizble therewith examples of which include styrene, acrylonitrile, and methyl methacrylate among others (pg 4 lines 5-25). GB ‘104 further teaches examples of polymers which are made from styrene which is an aromatic vinyl monomer and butadiene which is a conjugated diene (pg 5 lines 5-15) indicating that these monomers are used together. 

GB ‘104 indicates that the modifier of the polymerization which is used in conjunction with aliphatic mercaptans must be any sulfur containing compound possessing between 4 and 16 carbon atoms which is known to improve the plasticity and solubility of butadiene polymer and copolymers prepared in their presence and possesses at least one divalent sulfur atom which is not part of a ring structure and which is connected to two different atoms at least one of which is a carbon atom ( pg 2 lines 40-60). 
	Blake is drawn to preparing butadiene polymer (column 1 liens 1-5) and teaches esters of thiol acids that exert a regulating effect upon the course of polymerization of butadiene compounds and control the polymerization so that plastic easily worked polymers are produced (column 1 lines 40-50).  Examples of these compounds are indicated to include xanthates and dibenzyl trithiocarbonate (column 2 lines 5-30).  This dibenzyl trithiocarbonate compound would correspond to the claimed formula I.  This compound also fits within the structure that is indicate to be needed by  GB ‘104, is indicated to provide improvement in plasticity as is indicated above, and is indicated to be substantially equivalent and interchangeable with xanthate compounds which are indicated to be among the preferred sulfur containing compounds of GB ‘104. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed dibenzyl trithiocarbonate compound of Blake in the composition of GB ‘104 because the dibenzyl trithiocarbonate compound fits within the structure that is indicated to be needed by GB ‘104, is indicated to provide improvement in plasticity as needed by GB ‘104, and is indicated to be substantially equivalent and interchangeable with xanthate compound which are indicated to be among the preferred sulfur containing compounds of GB ‘104. 


 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP 2111.02.II. 
As such GB ‘104  in view of Blake meets the limitations of the claims. 
Concerning claim 3 GB ‘104 teaches the composition of claim 1 as is indicated above and further teaches examples of 1.3 butadiene styrene and a mixture of bis (isopropyl xanthogen) and lorol mercaptan  (pg 6 lines 35-85). Lorol is indicated to be a mixture of C12, C14 and C16 alkyl mercaptans (pg 6 lines 40-50). The C12 mercaptan portion of this compounds would correspond to a dodecyl mercaptan. 
GB ‘104 does not specifically indicate that the mercaptan used is the n-dodecyl mercaptan, but does teach an example having a dodecyl mercaptan which would be an isomer with the claimed n-dodecyl mercaptan. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09.I. 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09.II.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the  composition of GB ‘104 in view of Blake to use and make the dodecyl mercaptan into n-dodecyl mercaptan because GB ‘104 teaches that a thiol compound including dodecyl mercaptan can be used and dodecyl mercaptan and the n-dodecyl mercaptan compounds are isomers of one another and therefor have close structural similarity and the compounds would process similar properties. 
Concerning claim 4 GB ‘104 further teaches that that the weight ratio of the mercaptan to the modifier having the at least one divalent sulfur atom which is not part of a ring structure ranges from 0.25:1 to about 4:1 (pg 4 lines 95-105). 
GB ‘104 teaches an example of the composition which includes 0.3 parts of bis- (isopropyl xanthogen) and 0.3 parts of cetyl mercaptan (pg 5 lines 90-95). Bis- (isopropyl xanthogen) has a molecular weight of approximately 270.5 and cetyl mercaptan has a molecular weight of approximately 258.5.  As these compounds are used in equal parts by weight the mol ratio of the compound of comprising dithioate and the mercaptan compound is approximately 1:1.046.  Dibenzyl trithiocarbaonte has a molecular weight of approximately 290.47. Using the indicated ratio of from 0.25:1 to 1:4 by weight with the exemplary cetyl mercaptan compound would indicated that the mol ratio of the dithioate and the mercaptan is from 1:0.2809 to 1:4.4947. 
This is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
because GB ‘104 teaches examples of the dithioate compound to mercaptan compound which are within the claimed range and teaches an overlapping range with the claimed range of the compounds. 
Concerning claims 7-8 GB ‘104 teaches the composition of claim 1 as is indicated above. GB ‘104 does not specifically teach that the composition further comprises a monomer comprising a functional group such as glycidyl methacrylate, methyl methacrylate, acrylonitrile or a mixture there of. 
GB ‘104 indicates that the composition includes monomers of any butadiene 1,3 hydrocarbon  which can be in admixture in any suitable proportion with one or more unsaturated compounds copolymerizble therewith examples of which include styrene, acrylonitrile, and methyl methacrylate among others (pg 4 lines 5-25).  It should be noticed that copolymers of acrylonitrile butadiene and styrene is very well known and is normally given an abbreviation of ABS. 
It would have been obvious to one of ordinary skill in the art to use a monomer composition which includes a conjugated diene in  combination with a styrene with either acrylonitrile or methyl methacrylate because GB ‘104 indicates that the monomer must include a conjugated diene and can include one or more unsaturated compounds that can include aromatic vinyl compounds such as styrene  and other compounds such as acrylonitrile and methyl methacrylate and so it would be obvious to use these monomers together. 

Response to Arguments
5.	Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over GB ‘104 in view of Blake that there are unexpected result in according the Ahn declaration which indicates 7 examples using the compound of formulae 1 to 3 preparing a copolymer with a conversion rate ofd 70% or above and simultaneously controlling the gel . 
This argument is not found to be persuasive as the exemplary evidence provided does not compare the prior art to the claimed composition but the claimed composition to a composition different from the prior art. GB ‘104 requires the use of  a mixture of an organic sulfur containing modifier containing between 4 and 16 carbon atoms and having at least one divalent sulfur atom which is not part of a ring structure and an aliphatic mercaptan containing from 16 to 26 carbon atoms (pg 1 lines 60-75). GB ’104 teaches that as the length of the aliphatic mercaptan using in the polyemration in increased the mercaptan becomes less efficient as a modifier to the extent that in the case of mercaptans containing from 16 to 26 carbon atoms the modifying action is insufficient to assure the attainment of products resembling unvulcanized natural rubber (pg 1 lines 75-85 and pg 2 lines 1-10). Specifically GB ‘104 indicates that in the combination of the mixture of an organic sulfur containing modifier containing between 4 and 16 carbon atoms and having at least one divalent sulfur atom which is not part of a ring structure and an aliphatic mercaptan containing from 16 to 26 carbon atoms, the mercaptan is used to accelerate the speed of polymerization and not to modify the polymer (pg 2 lines 15-20).  GB ‘104 specifically indicates that when the organic sulfur containing modifier containing between 4 and 16 carbon atoms and having at least one divalent sulfur atom which is not part of a ring structure is not present an only a thiol compound is used in the polymerization that the product which is obtained is deficient in plasticity and solubility (pg 5 lines 55-65) which would indicate gel formation. As such the data which applicant has provided in the Ahn declaration does not show unexpected results, as GB ‘104 indicates that a combination of a mixture of an organic sulfur containing modifier containing 
In order to show unexpected results of the current rejection of GB ‘104 in view of Blake applicant would have to compare the exemplary compounds of the organic sulfur containing modifier containing between 4 and 16 carbon atoms and having at least one divalent sulfur atom which is not part of a ring structure of GB ‘104 to the claimed compounds having the indicated formulae, which can be found in Blake, when used in the same mixture of components. As applicant has not provided this data it the rejection provided above is maintained. 
Conclusion 
6.	Claims 1, 3-8 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763